DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s cancellation of claims 21-23, 25, and 26, filed on 08/27/2021 have been fully considered and persuasive.  The 103 rejection have been withdrawn in light of cancellation of claims 21-23, 25, and 26.  Claims 1-17, 19, and 20 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

 Regarding claim 1, the closet prior art Tang et al. US 9,599,792 teaches 
an imaging optical lens assembly (figure 3A) comprising six lens elements (310, 320, 330, 340, 350, 360), the six lens elements being, in order from an object side to an image side (shown in Table 5, object to image), a first lens element (310), a second lens element (320), a third lens element (330), a fourth lens element (340), a fifth lens element (350) and a sixth lens 
However, regarding claim 1, the prior art Tang et al. taken either singly or in combination fails to anticipate or fairly suggest an imaging optical lens assembly including the specific features where the second lens element has negative refractive power; an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the imaging optical lens assembly is f, and the following conditions are satisfied, 0.50<TL/f<1.15.
With respect to claims 2-15, these claims depend on claim 1 and is allowable at least for the reasons stated supra.

Regarding 16, the closet prior art Tang et al. US 9,599,792 teaches 
an imaging optical lens assembly (figure 2A) comprising six lens elements, the six lens elements being (210, 220, 230, 240, 250, 260), in order from an object side to an image side (shown in Table 3 object to image):
a first lens element (210), a second lens element (220), a third lens element (230), a fourth lens element (240), a fifth lens element (250) and a sixth lens element (260);
wherein each of the six lens elements has an object-side surface facing towards the object side and an image-side surface facing towards the image side (shown in Table 3 object to image);
wherein the first lens element has positive refractive power (Table 3 Lens 1 focal length is 5.9135); the sixth lens element with negative refractive power (Table 3 Lens 6 focal length is -3.251) has the object-side surface being concave in a paraxial region thereof (shown in figure 2A object side is concave in the paraxial region) and the image-side surface being convex in a paraxial region thereof (shown in figure 2A image side is convex in the paraxial region), the sixth lens element has at least one inflection point (col. 18, lines 25-26 teaches image side surface 264 has inflection points);
wherein a central thickness of the first lens element is a maximum of central thicknesses of the six lens elements (Lens 1 thickness is 0.6718 which is greater than Lens 6 thickness of 0.4359); an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (absolute value of Lens 3 focal length is 13.2625 is greater than absolute value of Lens 6 focal length is 3.251;
wherein an Abbe number of the fourth lens element is V4, and the following condition is satisfied:V4<30 (Table 3, V4=21.4).
However, regarding claim 16, the prior art Tang et al. taken either singly or in combination fails to anticipate or fairly suggest an imaging optical lens assembly including the specific features wherein the second lens element has negative refractive power; wherein a distance in parallel with an optical axis from an axial vertex on the image-side surface of the sixth lens element to a maximum effective radius position on the image-side surface of the sixth lens element is SAG62, the central thickness of the sixth lens element CT6, and the following conditions are satisfied, SAG62+CT6                        
                            ≤
                        
                    -0.35 mm.
With respect to claims 17, 19, and 20, these claims depend on claim 16 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872